DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 (RCE) and a submission, including the fee set forth in 37 CFR 1.17(e), was filed in this application on July 22, 2022.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114. 
Applicant's submission filed with RCE (amendment to the present claims) has
been entered and considered.

Response to Amendment
The 35 U.S.C. 103 rejection of claims 4, 7, 8 and 10-15 as unpatentable over Dobson (US 2013/0213567 A1 to Dobson et al., published August 22, 2013) has been maintained for reasons previously made of record in item 5 on page 3 of Final Office Action dated March 22, 2022. (hereinafter ‘FOA’) and for reasons set forth below in the instant action.  This rejection has been extended to new independent claim 20.

Election/Restrictions
Applicant's election, without traverse, of the Group II claims (4 and 6-15), in response to the restriction requirement dated June 4, 2021 had been previously acknowledged in item 2 of FOA.  
Accordingly, claims 4, 7, 8, 10-15 and new claim 20 have been examined in the instant action in accordance with Applicant’s election whereas claims 1-3 and 16-19 have been withdrawn from consideration but remain pending in the present application.

Claim Objections
Independent Claims 4 and new claim 20 are objected to because of the following informalities:  Line 9 of the claims recite two semicolons after the term “lactone”.  
Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).  
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
New claim 20 is objected to under 37 CFR 1.75 as being a substantial duplicate of independent claim 4.  When two claims in an application are duplicates, or else are so close in content that they both cover the same thing despite a slight difference in wording, it is proper after allowing one claim to reject the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
In the instant case, independent claim 4 in lines 2-4 recites “a chelating agent and a counterion component selected from” one of eight specified species, whereas new claim 20, lines 2-4, recites “said chelating agent including at least one of” eight specified species.  However, the eight species recited for the “chelating agent” in claim 20 are the same eight species recited in claim 1 for the “chelating agent and counterion”.  That is, the species for “chelating agent” component in claim 20 are the same for the “chelating agent and counterion” component of claim 4, namely, Li5DTPA; Na5DTPA; K5DTPA; Cs5DTPA; Na4EDTA; K4EDTA; TEAH4DTPA; and TBAH5DTPA, which are chelating agents with an alkali metal or equivalent counterion.  
Thus, because the metes and bounds of the two claims are identical, new claim 20 is objected to as a substantial duplicate of present independent claim 4.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Independent claims 4 and new claim 20, as currently amended by Applicant, and claims 7, 8, 10-15 that depend therefrom, are rejected under 35 U.S.C. 103 as unpatentable over Dobson.
Applicant, in the amendment submitted with Response, has amended independent claim 4 to limit the weight percentage of the scale removal enhancer to range from 5 to 20 percent by weight of the composition and that of the chelating agent/counterion to range from 5 to 40% by weight of the composition.  
As discussed previously in item 5 on page 3 of FOA, Dobson discloses an aqueous-based composition for use in treatment applications for inhibiting formation damage after the treatment, wherein the fluid composition comprises an aqueous-based fluid, gelling agents, sparingly-soluble crosslinking agents, and one or more formation damage prevention agents, such as scale inhibitors, iron control agents, non-emulsifiers, clay stabilizers, or polymer breakers (abstract; [0011] to [0015]). The fluid composition can include: a chelant, such as gluconic acid; a chelant/scale control agent, such as a sodium or potassium salt of ethylenediamine tetraacetic acid (EDTA); a sequestrant, such as carboxymethyl inulin (fructan); and sodium gluconate as biodegradable non-emulsifier enhancer ([0062]; [0108]; [0114]; [0134]).
Dobson further discloses that the pH of the fluid can be adjusted by using a buffer, such as potassium carbonate (scale reducer enhancer in claims 4 and 20), to a pH of about 8 to about 12.0 ([0085]; [0086]; Table C and Table D).  Chelants and sequestrants components of the fluid can be present in an amount from about 5 to 50 percent by weight of the fluid composition ([0116]).  The fluid can contain scale inhibitors ([0097] to [0102]).  
As to the limitation in present independent claims 4 and 20: “the composition of claim wherein said aqueous composition is used in removing mixed sulfate scale from a surface contaminated with said sulfate scale”), this limitation is drawn to a future method of using step of the presently claimed aqueous composition, which is therefore treated as a future intended use of the aqueous composition.  The recitation of the composition for use in removing mixed sulfate scale from a contaminated surface is a future intended use of the claimed aqueous composition.  A recitation of an intended future use of the claimed invention must result in a structural difference between the claimed composition and the prior art composition to patentably distinguish the claimed invention from the prior art.  If the prior art composition is capable of performing the intended use, then it meets the claim.  
Moreover, in addition to scale inhibitors, Dobson also discloses its aqueous composition including corrosion inhibitors ([0095]) and, more importantly, discloses testing samples of its aqueous composition for inhibiting formation of scale (such as calcium sulfate) and for inhibiting precipitation of, for example, barium sulfate and strontium sulfate, or both (mixed sulfates) ([0021]; [0022]; [0027]; [0028]; [0142]; [0148]; Example 2; Tables C, G and H; Figs. 4, 5, 10 and 11).  
As to the new limitations currently added in claim 4 (and present in new claim 20): Dobson teaches its composition containing potassium carbonate (‘scale removal enhancer” in present claims 4 and 20) as a buffer present in its composition in an amount of from about 0.1 to about 10 percent by weight of the composition ([0086]), which overlaps with the range recited in said present claims of 5 to 20 percent by weight.  
With respect to the new limitation as to the weight percentage of the chelating agent/counterion component, as stated above, Dobson discloses its chelants/sequestrants fluid components present in an amount from about 5 to 50 percent by weight of the fluid composition ([0116]) (which overlaps with the range in present claims 4 and 20 of from 5 to 40% by weight of the composition).  Dobson also discloses tetrasodium ethylenediamine tetraacetate (K4EDTA, species recited in present claims 1 and 4 for the chelating agent/counterion) as a preferred iron control agent for use in its fluid composition, which can be present in an amount 1-50% by weight of the fluid composition (overlaps with the range in present claims 4 and 20 of 5 to 40 percent by weight) ([0122] and [0123]).  In Example 2, Dobson depicts a formulation for its composition containing a scale inhibitor, emulsifier and iron control agent, wherein the iron control agent is TRILON®-BSP (methylene glycine diacetic acid (MGDA) that is a biodegradable chelant present in an amount 29.22 percent by weight of the formulation (Table E), which is within the range recited for the chelant/counterion recited in the present independent claims. [Examiner notes that Dobson teaches an embodiment of its fluid containing scale inhibitors in an amount 0.2 to 0.3 pounds parts per thousand gallons when used alone and without sequestrants ([0117]).]  
Accordingly, Dobson is disclosing an aqueous composition for treatment applications that inhibits corrosion and scale in the formation that can further inhibit scale formation and prevent mixed sulfate precipitation.  Even though Dobson does not expressly disclose a specific sample of its composition possessing all the components/weight percentages recited in the present claims, it has been held that the mere fact that a reference suggests a multitude of possible combinations does not in and of itself make any one of these combinations less obvious, citing Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804 (Fed. Cir. 1989).  
Thus, the presently examined claims, as currently amended, stand as unpatentable over Dobson.

Response to Amendment
The 103 Prior Art Rejection over Dobson (item 5 on page 3 of FOA).
Applicant’s arguments proffered in Response with respect to the captioned 35 U.S.C. §103 prior art obviousness rejection of claims 4, 7, 8 and 10-15 as unpatentable over Dobson have been fully considered but deemed unpersuasive.  
Applicant’s primary arguments in Response traversing this rejection are drawn Dobson not teaching the chelating/counterion and scale removal enhancer components present in its composition within the weight percentages currently recited in independent claims 1 and 20.  These arguments are not persuasive in that it is not understood why chelating properties and scale removal properties are not result-effective variables of a fluid composition.  In addition, Applicant’s reliance on Genetic Inst., LLC v. Novartis is bewildering because a DNA/amino acid sequence of 2,332 amino acids can provide thousands of protein variants that cannot be ascertained with sufficient specificity.  In the present case, because a fluid would unlikely contain a high quantity (over 60% by wt.) of said fluid additives due to friction reducing issues when injected into the wellbore, unlike the case in Genetic Inst., LLC v. Novartis, Applicant is actually claiming a large portion of possible weight percentages for the additives/components present in the fluid (for example, 5 to 40% by weight).  Moreover, because said fluid additives are result-effective variables, they would be obvious to optimize.
Nevertheless, because as shown above, Dobson does disclose potassium carbonate (scale removal enhancer) in an overlapping range with that recited in the present claims, chelants/sequestrants in an overlapping range, and the K4EDTA, species recited in present claims 1 and 4, as a preferred iron reducing agent (chelating agent/counterion) that can be present in a specified amount (29.22%) as exemplified in Example 2, which is within the range recited in said claims, Applicant’s arguments have been rendered moot.
Therefore, the present claims are unpatentable over Dobson.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 27, 2022